DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 22, 2020, January 14, 2022, January 18, 2022 and March 17, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Koreeda (U.S. Patent Publication 2016/0124192).
With regard to independent claim 1, Koreeda taches an optical imaging system comprising (page 1, paragraph [0002]): lenses (Figure 9, elements L1P, L2N, L3P, L4P, L5P and L6N) sequentially disposed from an object side to an imaging plane, further satisfying TTL/2lmgHT < 0.695, as defined and claimed (page 9, Table 19, condition (12) for Embodiment 5).
With respect to dependent claim 2, Koreeda teaches all of the claimed limitations as outlined above with respect to independent claim 1, and further teaches such an optical imaging system further satisfying the conditional expression 7.0 millimeters (mm) < 2ImgHT (Figures 10A-D, data for Y).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son  (U.S. Patent Publication 2015/0109692).
With respect to independent claim 1, Son teaches an optical imaging system (page 1, paragraph [0002]) comprising: lenses sequentially disposed from an object side to an imaging plane (Figure 1, elements 10, 20, 30, 40, 50, 60 and 80), wherein the conditional expression TTL/2ImgHT < 0.695, as defined and claimed, is satisfied (page 8, Table 1).
With respect to dependent claim 2, Son teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein 7.0 mm < 2ImgHT (page 8, Table 1).
With respect to dependent claim 3, Son teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the F number is less than 2.1 (page 8, Table 1, 5th, 6th, 7th and 8th Embodiments).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 14 of U.S. Patent Number 10,302,904. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an optical imaging system as outlined below.
U.S. Patent Application # 17/007,194
U.S. Patent Number 10,302,904
Claim 1
An optical imaging system comprising: lenses sequentially disposed from an object side to an imaging plane, wherein TTL/2lmgHT < 0.695 in which TTL represents a distance from an object-side surface of a lens closest to the object side among the plurality of lenses to an imaging plane and 2lmgHT represents a diagonal length of an imaging plane.
Claim 1
An optical imaging system comprising: a first lens comprising a positive refractive power; a second lens comprising a negative refractive power; a third lens comprising a positive refractive power; a fourth lens comprising a positive refractive power; a fifth lens comprising a negative refractive power; and a sixth lens comprising a negative refractive power, wherein the first to sixth lenses are sequentially disposed from an object side to an imaging plane, and wherein TTL/2ImgHT < 0.695 in which TTL represents a distance from an object-side surface of a lens closest to the object side among the first to sixth lenses to an imaging plane and 2ImgHT represents a diagonal length of the imaging plane.
Claim 2
The optical imaging system of claim 1, wherein 7.0 millimeters (mm) < 2lmgHT.
Claim 13
The optical imaging system of claim 1, wherein 7.0 millimeters (mm) < 2ImgHT, where 2ImgHT represents a diagonal length of the imaging plane.
Claim 3
The optical imaging system of claim 1, wherein an F number of the optical imaging system is less than 2.1.
Claim 14
The optical imaging system of claim 1, wherein an F number of the optical imaging system is less than 2.1.


Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent Number 10,852,507. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an optical imaging system as outlined below.
U.S. Patent Application # 17/007,194
U.S. Patent Number 10,852,507
Claim 1
An optical imaging system comprising: lenses sequentially disposed from an object side to an imaging plane, wherein TTL/2lmgHT < 0.695 in which TTL represents a distance from an object-side surface of a lens closest to the object side among the plurality of lenses to an imaging plane and 2lmgHT represents a diagonal length of an imaging plane.
Claim 1
An optical imaging system comprising: a first lens; a second lens; a third lens; a fourth lens; a fifth lens; and a sixth lens sequentially disposed from an object side to an imaging plane, wherein an object side-surface of the third lens is convex along an optical axis, wherein the third lens comprises a positive refractive power, and wherein TTL/2ImgHT < 0.695 in which TTL represents a distance from an object-side surface of a lens closest to the object side among the first to sixth lenses to an imaging plane and 2ImgHT represents a diagonal length of the imaging plane.
Claim 2
The optical imaging system of claim 1, wherein 7.0 millimeters (mm) < 2lmgHT.
Claim 2
The optical imaging system of claim 1, wherein 7.0 millimeters (mm) < 2ImgHT.
Claim 3
The optical imaging system of claim 1, wherein an F number of the optical imaging system is less than 2.1.
Claim 3
The optical imaging system of claim 1, wherein an F number of the optical imaging system is less than 2.1.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent Number 9,470,876. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an optical imaging system as outlined below.
U.S. Patent Application # 17/007,194
U.S. Patent Number 9,470,876
Claim 1
An optical imaging system comprising: lenses sequentially disposed from an object side to an imaging plane, wherein TTL/2lmgHT < 0.695 in which TTL represents a distance from an object-side surface of a lens closest to the object side among the plurality of lenses to an imaging plane and 2lmgHT represents a diagonal length of an imaging plane.
Claim 1
A lens module comprising: a first lens having positive refractive power and having a convex object-side surface and a concave image-side surface; a second lens having two convex surfaces; a third lens having a convex object-side surface; a fourth lens; a fifth lens having a convex object-side surface, wherein the first lens, the second lens, the third lens, the fourth lens and the fifth lens are disposed in a sequential order from the first lens to the fifth lens, wherein the lens module satisfies the following conditional expression: 0.6 < 2*L51ER/ImgH < 0.8 where L51ER is a radius of an effective area refracting incident light from an object-side surface of the fifth lens, and Imgh is a diagonal length of an imaging surface. 
Claim 7
The lens module of claim 1, wherein the lens module satisfies the following conditional expression: 0.65 < TTL/ImgHT < 0.85 where TTL represents a distance from an object-side surface of the first lens to an imaging surface and ImgHT is a diagonal length of the imaging surface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
19 July 2022